


 

Exhibit 10.67

AGREEMENT

This AGREEMENT, dated as of May 31, 2002, is by and among Metromedia
International Group, Inc., a Delaware corporation (“MMG”), Elliott Associates,
L.P., a Delaware limited partnership (“Associates”), and Elliott International,
L.P., a Cayman Islands limited partnership (“International” and, together with
Associates, “Elliott”).

 

 

WHEREAS, Elliott is the beneficial holder of approximately 4% of the shares of
common stock, par value $1.00 per share, of MMG (“Common Stock”);

WHEREAS, by notice of nomination dated March 14, 2002 (“Notice of Nomination”),
Elliott nominated three candidates for election to MMG’s Board of Directors
(“Board”), as “Class I Directors”, at MMG’s 2002 Annual Meeting of Stockholders,
scheduled to be held on June 27, 2002 (as postponed, advanced, rescheduled or
adjourned, the “Annual Meeting”);

WHEREAS, by a notice of business dated March 14, 2002 (“Notice of Business”),
Elliott submitted two proposals to be voted upon by stockholders at the Annual
Meeting;

WHEREAS, MMG and Elliott mutually desire to include as part of MMG management’s
slate of Class I Directors nominated for election at the Annual Meeting, Oren G.
Shaffer, an individual designated by Elliott (“Mr. Shaffer”), on the terms
specified in this Agreement; and

WHEREAS, MMG has already interviewed and approved Mr. Shaffer as one of its
management nominees.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby duly acknowledged, the parties hereby agree as
follows:

                Section 1.               Director.

 


(A)           MMG SHALL NOMINATE MR. SHAFFER FOR ELECTION AS A CLASS I DIRECTOR
AT THE ANNUAL MEETING, AND ITS MANAGEMENT AND BOARD SHALL UNANIMOUSLY RECOMMEND
THAT THE STOCKHOLDERS OF MMG VOTE “FOR” MR. SHAFFER’S ELECTION AS A CLASS I
DIRECTOR AT THE ANNUAL MEETING.


(B)           MMG SHALL INCLUDE IN ITS PROXY MATERIALS FOR THE ANNUAL MEETING
(“PROXY MATERIALS”) THE BOARD’S UNANIMOUS RECOMMENDATION IN FAVOR OF, AND
ACTIVELY SHALL SOLICIT PROXIES “FOR” AND USE ITS BEST EFFORTS TO CAUSE, THE
ELECTION OF MR. SHAFFER AS A CLASS I DIRECTOR (BUT SHALL NOT BE REQUIRED TO MAKE
EFFORTS OR INCUR EXPENSES THAT ARE, AS TO MR. SHAFFER’S ELECTION, IN EXCESS OF
MMG’S CUSTOMARY AND TRADITIONAL EFFORTS WITH RESPECT TO THE ELECTION OF OTHER
MANAGEMENT-RECOMMENDED NOMINEES FOR DIRECTOR).

(c)           Until but not including MMG’s annual meeting of stockholders to be
held in 2005, if Mr. Shaffer (or any replacement of Mr. Shaffer or any of his
replacements designated by Elliott (each an “Elliott Designee”)) ceases to serve
as a director for any reason (other than a voluntary resignation combined with a
written statement from Elliott waiving its rights to

 

--------------------------------------------------------------------------------


 


NOMINATE CANDIDATES TO SUCH BOARD SEAT), MMG SHALL PROMPTLY TAKE SUCH ACTIONS AS
ARE NECESSARY TO APPOINT OR ELECT AS A DIRECTOR AN ELLIOTT DESIGNEE REASONABLY
ACCEPTABLE TO MMG.  ELLIOTT WILL HAVE ONE WEEK, MEASURED FROM THE DATE THE PRIOR
ELLIOTT DESIGNEE RESIGNS, TO DESIGNATE A NEW ELLIOTT DESIGNEE.  THE BOARD WILL
EITHER APPOINT OR CAUSE TO BE ELECTED, OR TO REASONABLY REJECT, EACH FUTURE
ELLIOTT DESIGNEE WITHIN ONE WEEK OF RECEIVING ELLIOTT’S DESIGNATION.  DURING THE
INITIAL ONE WEEK DESIGNATION PERIOD AND EACH ONE WEEK CONSIDERATION PERIOD(S),
THE BOARD WILL TAKE NO ACTION UNLESS, BASED UPON THE ADVICE OF INDEPENDENT
COUNSEL, THE BOARD BELIEVES IN GOOD FAITH THAT IT CANNOT REFRAIN FROM ACTING
DURING SUCH PERIOD WITHOUT BREACHING ITS FIDUCIARY DUTIES TO MMG’S
STOCKHOLDERS.  ONCE APPOINTED OR ELECTED TO THE BOARD, THE ELLIOTT DESIGNEE MAY
BE REMOVED ONLY IN ACCORDANCE WITH MMG’S CURRENTLY EXISTING BYLAWS AND
APPLICABLE DELAWARE LAW.


(D)           ONCE ELECTED, THE ELLIOTT DESIGNEE SHALL BE ENTITLED TO ALL THE
RIGHTS, PRIVILEGES AND PROTECTIONS AVAILABLE TO ANY MEMBER OF THE BOARD.


(E)           MMG SHALL NOT ADVANCE THE DATE OF THE ANNUAL MEETING WITHOUT THE
WRITTEN CONSENT OF ELLIOTT, NOR POSTPONE THE DATE OF THE ANNUAL MEETING WITHOUT
THE WRITTEN CONSENT OF ELLIOTT, IN THE LATTER INSTANCE (ASSUMING THE
POSTPONEMENT IS FOR NO MORE THAN 30 DAYS) NOT TO BE UNREASONABLY WITHHELD.


(F)            MMG SHALL PROVIDE ELLIOTT AND ITS COUNSEL REASONABLE OPPORTUNITY
TO REVIEW THE PROXY MATERIALS, AND SHALL NOT FILE THE PROXY MATERIALS WITH THE
SECURITIES AND EXCHANGE COMMISSION IF ELLIOTT HAS REASONABLE OBJECTIONS TO
DISCLOSURE RELATING TO THE ELLIOTT DESIGNEE, THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF.

                Section 2.               Representations.

 


(A)           MMG HEREBY REPRESENTS AND WARRANTS THAT THIS AGREEMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY MMG, AND IS A VALID AND BINDING
OBLIGATION OF MMG, ENFORCEABLE AGAINST MMG IN ACCORDANCE WITH ITS TERMS.


(B)           ASSOCIATES AND INTERNATIONAL EACH REPRESENTS AND WARRANTS THAT
THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY IT, AND IS A
VALID AND BINDING OBLIGATION ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS.


(C)           MMG REPRESENTS AND WARRANTS THAT THE BOARD, BY RESOLUTIONS
PREVIOUSLY ADOPTED, HAS TAKEN ALL BOARD ACTION(S) NECESSARY TO IMPLEMENT THE
OBLIGATIONS OF THE BOARD AND MMG UNDER SECTIONS 1 AND 4 OF THIS AGREEMENT.


(D)           MMG REPRESENTS AND WARRANTS THAT ALL OF:  (I) METROMEDIA COMPANY
AND (II) MR. KLUGE AND MR. SUBOTNICK INDIVIDUALLY HAVE LEGALLY COMMITTED
THEMSELVES IN WRITING TO VOTE ALL SHARES OF COMMON STOCK OWNED BY THEM
BENEFICIALLY (INCLUDING THE SHARES DISCLOSED, IN THE PROXY STATEMENT FOR THE
ANNUAL MEETING, AS BEING BENEFICIALLY OWNED) OR OF RECORD “FOR” THE ELECTION OF
THE ELLIOTT DESIGNEE AS A CLASS I DIRECTOR AT THE ANNUAL MEETING.


(E)           MMG REPRESENTS AND WARRANTS THAT, IN CONNECTION WITH THE ANNUAL
MEETING, (I) NO NOMINATIONS FOR CLASS I DIRECTORS HAVE BEEN MADE BY ANY PERSON
OTHER THAN ELLIOTT AND MMG’S MANAGEMENT AND BOARD, (II) THAT MMG’S MANAGEMENT
AND BOARD HAVE

 

2

--------------------------------------------------------------------------------


 

nominated only Mr. Shaffer, Mr. Kluge and Mr. Subotnick as Class I Directors,
and (iii) MMG’s management and Board will take no action to allow any person to
nominate any other person for election as a Class I Director.

 

                Section 3.               Standstill.

 


(A)           EACH OF ASSOCIATES AND INTERNATIONAL AGREE NOT TO COMMENCE A PROXY
CONTEST, OR TO SOLICIT PROXIES OR WRITTEN CONSENT OF STOCKHOLDERS OF COMMON
STOCK, OR TO BECOME A “PARTICIPANT” WITH RESPECT TO AN ELECTION CONTEST FOR
BOARD SEATS AT THE ANNUAL MEETING.


(B)           ELLIOTT HEREBY WITHDRAWS BOTH ITS NOTICE OF NOMINATION AND ITS
NOTICE OF BUSINESS, AND SHALL REFRAIN FROM SUBMITTING ANY STOCKHOLDER PROPOSALS
PURSUANT TO RULE 14A-8 OR OTHERWISE IN CONNECTION WITH THE ANNUAL MEETING.

                Section 4.               Voting.

 


(A)           NOTHING IN THIS AGREEMENT SHALL IN ANY WAY RESTRICT THE ABILITY OF
ELLIOTT TO VOTE AS IT SEES FIT ANY EQUITY OR DEBT SECURITIES OF MMG IT NOW OWNS
OR MAY IN THE FUTURE OWN.


(B)           MMG COVENANTS THAT ALL SHARES OF COMMON STOCK OWNED BENEFICIALLY
(INCLUDING THE SHARES DISCLOSED, IN THE PROXY STATEMENT FOR THE ANNUAL MEETING,
AS BEING BENEFICIALLY OWNED) OR OF RECORD BY (I) METROMEDIA COMPANY, AND (II)
MR. KLUGE AND MR. SUBOTNICK INDIVIDUALLY, SHALL BE VOTED “FOR” THE ELECTION OF
THE ELLIOTT DESIGNEE AS A CLASS I DIRECTOR AT THE ANNUAL MEETING.  MMG SHALL USE
COMMERCIAL BEST EFFORTS TO SOLICIT PROXIES WITH RESPECT TO ANY SHARES OF COMMON
STOCK OWNED BENEFICIALLY OR OF RECORD BY NEWS PLD LLC AND THE DIRECTORS OF MMG
OTHER THAN MR. KLUGE AND MR. SUBOTNICK “FOR” THE ELECTION OF THE ELLIOTT
DESIGNEE AS A CLASS I DIRECTOR AT THE ANNUAL MEETING.


(C)           TO THE EXTENT PERMITTED BY LAW AND ITS BYLAWS, MMG SHALL CAUSE ALL
PROXIES RECEIVED BY MMG THAT ARE MARKED “FOR” THE ELECTION OF THE ELLIOTT
DESIGNEE OR GRANT VOTING DISCRETION TO MANAGEMENT TO BE VOTED “FOR” THE ELECTION
OF THE ELLIOTT DESIGNEE AS A CLASS I DIRECTOR AT THE ANNUAL MEETING.

                Section 5.               Remedies.

 


(A)           EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT IRREPARABLE
HARM WOULD OCCUR IN THE EVENT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC RELIEF
HEREUNDER, INCLUDING, WITHOUT LIMITATION, AN INJUNCTION OR INJUNCTIONS TO
PREVENT AND ENJOIN BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO ENFORCE
SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY STATE OR FEDERAL COURT
LOCATED IN THE STATE AND COUNTY OF NEW YORK OR THE STATE OF DELAWARE, IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY. 
ANY REQUIREMENTS FOR THE SECURING OR POSTING OF ANY BOND WITH SUCH REMEDY ARE
HEREBY WAIVED.

 

3

--------------------------------------------------------------------------------


 


(B)           THE PARTIES HERETO AGREE THAT ANY ACTIONS, SUITS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY DOCUMENT REFERRED TO HEREIN SHALL BE BROUGHT EXCLUSIVELY IN THE
STATE OR FEDERAL COURTS LOCATED IN THE STATE AND COUNTY OF NEW YORK OR THE STATE
OF DELAWARE (AND THE PARTIES AGREE NOT TO COMMENCE ANY ACTION, SUIT OR
PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREE THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE RESPECTIVE ADDRESSES SET FORTH
IN SECTION 9 HEREOF SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST ANY PARTY IN ANY SUCH COURT.  THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE AND
COUNTY OF NEW YORK OR THE STATE OF DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
ANY INCONVENIENT FORUM.

                Section 6.               Entire Agreement.

 

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and may be amended only by an agreement in writing
executed by the party against which such amendment is sought to be enforced.

                Section 7.               Headings.

 

Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.

                Section 8.               Number; Gender.

 

Whenever the singular number is used herein, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.

 

                Section 9.               Notices.

 

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process (other than as limited
by Section 5(b)) in regard hereto shall be validly given, made or served, if
sent by facsimile with a copy to be delivered by overnight courier on the next
business day to the following addresses or such other addresses specified in
writing by the relevant recipient at least five (5) calendar days before the
notice:

if to
MMG:                                                                                    
Metromedia International Group, Inc.
505 Park Avenue
21st Floor

 

4

--------------------------------------------------------------------------------


 

New York, New York 10022
Facsimile:              
Attention:              Chief Executive Officer

with a copy to:                                                                
Brown Raysman Millstein Felder & Steiner
900 Third Avenue
New York, New York 10022
Facsimile:               (212) 895-2900
Attention:              David M. Warburg

if to
Elliott:                                                                                     
Elliott Associates, L.P. and Elliott International, L.P.
712 Fifth Avenue
36th Floor
New York, New York  10019
Facsimile:               (212) 974-2092
Attention:              Dan Gropper

with copies to:                                                                 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue
18th Floor
New York, New York  10176
Facsimile:               (212) 986-8866
Attention:              Christopher P. Davis
                                David Parker

                Section 10.             Enforceability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
parties that the parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
unenforceable by a court of competent jurisdiction.

                Section 11.             Law Governing.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF STATE OF NEW YORK OR, TO THE EXTENT MANDATORILY APPLICABLE, THE
STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICT OF LAWS PROVISIONS THEREOF.

                Section 12.             Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the successors and assigns of the parties hereto.  Nothing in
this Agreement, expressed or

 

5

--------------------------------------------------------------------------------


 

implied, is intended to confer on any person other than the parties hereto or
their respective heirs, successors, executors, administrators and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

                Section 13.             Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which (even
if a photocopy or a facsimile) shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                Section 14.             No Presumption Against Draftsperson.

 

Each of the undersigned parties hereby acknowledges that the undersigned parties
fully negotiated the terms of this Agreement, that each such party had an equal
opportunity to influence the drafting of the language contained in this
Agreement and that there shall be no presumption against any such party on the
ground that such party was responsible for preparing this Agreement or any part
hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

METROMEDIA INTERNATIONAL GROUP, INC.

 

 

 

 

 

 

By:

/s/ Carl Brazell, Jr.

 

 

 

Name: Carl Brazell, Jr.

 

 

 

Title: Chief Executive Officer and Chairman of the Board

 

 

 

 

ELLIOTT ASSOCIATES, L.P.

 

 

 

 

 

By:

Elliott Capital Advisors, L.P. as general partner

 

 

 

 

By:

Braxton Associates, Inc. as general partner

 

 

 

 

By:

/s/ Elliot Greenberg

 

 

 

Elliot Greenberg, Vice President

 

 

 

 

 

ELLIOTT INTERNATIONAL, L.P.

 

 

 

 

 

By:

Elliott International Capital Advisors, Inc.

 

 

 

as attorney-in-fact

 

 

 

 

 

By:

/s/ Elliot Greenberg

 

 

 

Elliot Greenberg, Vice President

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

